Case: 21-50308     Document: 00516352756          Page: 1    Date Filed: 06/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 10, 2022
                                   No. 21-50308                        Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Raymond McKinney,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:18-CR-131-1


   Before Clement, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Raymond McKinney was charged with one
   count of possession of a firearm after a felony conviction, in violation of 18
   U.S.C. § 922(g)(1). He moved to suppress evidence of the firearm, which
   was discovered during a pat-down search following a warrantless
   investigatory stop. The district court denied the motion without a hearing,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50308         Document: 00516352756                 Page: 2       Date Filed: 06/10/2022




                                            No. 21-50308


   and McKinney entered a conditional guilty plea pursuant to a written plea
   agreement, reserving the right to challenge the denial of his suppression
   motion. He was sentenced to time served, which was around two years, and
   three years’ supervised release. McKinney appealed the denial of his
   suppression motion and we reversed, holding that that the evidence before
   the district court—the officers’ body-camera footage, the police report, and
   some photographs—did not indicate that the officers had reasonable
   suspicion to detain McKinney for questioning. United States v. McKinney,
   980 F.3d 485, 488-89 (5th Cir. 2020).
           McKinney renewed his motion to suppress on remand. 1 The district
   court held an evidentiary hearing at which the two arresting officers testified.
   The district court again denied the suppression motion, holding that the
   officers had reasonable suspicion to detain McKinney and probable cause to
   frisk him. The district court reentered the judgment of conviction and
   reinstated McKinney’s sentence. McKinney timely appealed.
           On remand, the Government offered no evidence that could
   materially alter our earlier analysis, even though we had described the type
   of evidence that might support reasonable suspicion. McKinney, 980 F.3d


           1
              McKinney’s counsel suggested that proceeding with an evidentiary hearing
   would be a “nullity” given that McKinney had already served his sentence, and asked the
   district court to dismiss the charges against McKinney because “subtracting one conviction
   from Mr. McKinney’s record does not materially [affect] his criminal history.” The
   Government, however, contended that we had instructed the district court to hold an
   evidentiary hearing. The district court then scheduled an evidentiary hearing, but gave
   McKinney time to consider withdrawing his suppression motion. The district court then
   stated:
           I follow Judge [Lucius Desha] Bunton’s rule about Fifth Circuit opinions.
           “They can reverse me if they want to, but they can’t make me read it,”
           which I'm glad you all have read it. But I also -- if my recollection is correct,
           none of those fine judges have ever tried a case or dealt with what we deal
           with on the street. But, anyway, what do I know?




                                                  2
Case: 21-50308     Document: 00516352756          Page: 3   Date Filed: 06/10/2022




                                   No. 21-50308


   at 493. To the contrary, the officers’ testimony confirms our previous
   interpretation of the facts: they specifically confirmed that the body-camera
   footage on which we previously relied reflected accurately what happened
   that night. Moreover, they confirmed that they stopped McKinney based on
   little more than the color of his clothing (while neglecting to stop or even
   question others wearing the same color), his location in a high-crime area
   (even though McKinney was carrying a grocery bag from the nearby food
   mart), and his wearing a windbreaker (which the officers admitted on remand
   was not particularly suspicious). In short, the officers’ testimony does
   nothing to assuage our earlier concern that the officers stopped McKinney
   based on nothing more than a hunch. Nonetheless, the district court entered
   an order denying McKinney’s motion to suppress that mirrored almost
   exactly its earlier order that we found wanting. Because the evidence
   introduced on remand does nothing to undercut our earlier analysis finding
   no reasonable suspicion to detain McKinney, we are bound to reverse the
   district court’s denial of McKinney’s motion to suppress.
          We therefore VACATE the district court’s order denying
   McKinney’s motion to suppress, VACATE his conviction and sentence,
   and REMAND the case to the district court for further proceedings.




                                         3